DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 12-18, 22 and 23, claim 12 recites a nonwoven fabric made of a plurality of nonwoven fabric fibers, wherein the plurality of nonwoven fabric fibers do not contact each other.  A nonwoven fabric is ordinarily known in the art as an assembly of textile fibers held together by mechanical interlocking in a random web or mat.  Although Applicants’ specification teaches that Fig. 5A shows a fiber with a hairpin loop structure wherein the nonwoven fabric fiber does not contact other nonwoven fabric fibers, it is unclear how such a structure necessarily results in a nonwoven fabric. If the fibers do not contact each other, then the fibers do not form a nonwoven.  It is unclear how one of ordinary skill in the art could make and/or use a product which is a nonwoven fabric where the fibers do not contact each other as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-18, 22 and 23, claim 12 recites a nonwoven fabric made of a plurality of nonwoven fabric fibers, wherein the plurality of nonwoven fabric fibers do not contact each other.  A nonwoven fabric is ordinarily known in the art as an assembly of textile fibers held together by mechanical interlocking in a random web or mat.  It is unclear how the claimed nonwoven fabric comprises a plurality of fibers, where the fibers do not contact each other as claimed. If the fibers do not contact each other, then the fibers do not form a nonwoven.
Regarding claims 14-18, the claims recites that each of the fibers has a hairpin loop structure, a pseudoknot structure, an internal loop structure, a bulged loop structure, or a branched loop structure.  It is unclear exactly what the scope of the fibers necessarily entails.  For example, Applicants’ specification at Figures 5A and 5B show a fiber with a hairpin loop structure and a pseudoknot structure which is a continuous structure of hairpin loop structures joined together.  However, the scope of the claimed fiber is indefinite, as it is unclear exactly what structures would be within the scope and outside the scope of the claimed fiber structures.  Note that the hairpin loop structure appears to indicate the fiber structure prior to being formed into a nonwoven, as Applicants’ specification describes Fig. 5A as showing that the fiber does not contact other nonwoven fabric fibers.  Applicants’ specification is indicating that both the fiber with the hairpin loop structure and the other nonwoven fabric fibers are referencing the same structure 119.  For purposes of examination, any fiber with a curved portion which is formed into a nonwoven will be interpreted as being within the scope of the claimed fiber structures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/132652 to Shibata, with USPN 10,520,126 cited as the English equivalent, in view of US Pub. No. 2009/0258180 to Goulet and USPN 6,368,712 to Kobayashi. 
Regarding claims 1, 5, 7, and 9-23, Shibata teaches a heat insulating structure which is excellent in thermal insulating properties and higher in strength, including an aerogel layer including aerogel particles, adhesive and fibers, and a retainer which is provided to at least one face of the aerogel layer and includes fiber materials and binder resin (Shibata, Abstract).  Shibata teaches that a silica aerogel is preferably used, and that the aerogel may include xerogel (Id., column 3 lines 47-59).  Note that since the aerogel is silica, one of ordinary skill would expect the xerogel to be silica.  Shibata teaches that the fiber materials comprise a fiber diameter preferably within a diameter range of 3 to 20 µm (Id., column 9 lines 32-41).  
Regarding the claimed fiber, Shibata teaches that the fiber materials may be carbon fibers, organic fibers and synthetic fibers (Shibata, column 9 lines 42-50) and that the binder resin may be an epoxy resin (Id., column 9 lines 51-64).  Additionally, Shibata teaches that the aerogel layer may be composed of multiple layers (Shibata, column 16 lines 10-28).  Shibata does not appear to teach the claimed oxidized acrylic.
Goulet teaches a composite fire-resistant and heat blocking article including a fire-retardant and heat-resistant fabric with a heat-barrier and/or heat-absorbing core material (Goulet, Abstract), which is a silica aerogel (Id., paragraph 0016).  Goulet teaches that suitable examples of fire-retardant and heat-resistant fabric that can be used include oxidized polyacrylonitrile, partially oxidized polyacrylonitriles, flame retardant viscose rayons, and modacrylics among others (Id., paragraph 0018), wherein the fabric may be a non-woven material (Id., paragraph 0020).  Goulet teaches that the composite is characterized by the ability to withstand direct exposure to a flame or another heat source having a temperature of at least about 1500°C (Id., paragraph 0015). Goulet teaches that the composite provides durability, fire resistance, and the ability to withstand high heat exposure on one face without transferring significant heat to the opposite face (Id., Abstract).  
Additionally, Kobayashi teaches carbon fibers having polar groups produced by depositing a monomer having polar groups and groups capable of reacting with matrix resin, onto the fiber surface, wherein the resulting fibers have excellent adhesion properties and are unlikely to cause fluffing and fiber breakage (Kobayashi, Abstract, column 25 line 25 to column 26 line 6).   Kobayashi teaches that if an epoxy resin is used as the matrix resin, the groups capable of reacting with the matrix resin can be carboxyl groups (Id., column 3 line 58 to column 4 line 9).  Kobayashi teaches that the raw carbon fibers which can be used include acrylic carbon fibers, such as polyacrylonitrile polymers which are oxidized (Id., column 12 lines 1-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of Shibata, wherein the carbon fibers are oxidized or partially oxidized polyacrylonitrile fibers or substituting the carbon fibers with oxidized or partially oxidized polyacrylonitrile fibers, as taught by Goulet and Kobayashi, having groups such as carboxyl groups on the fiber surfaces, as taught by Kobayashi, motivated by the desire of forming a conventional heat insulating structure comprising fibers known in the art as being predictably suitable for use in insulation materials which are modified to result in excellent adhesion properties which are unlikely to cause fluffing and fiber breakage.
Regarding claims 7 and 13-18, the prior art combination teaches that a part of a fiber material may project out in a loop-like manner such that at least one curved middle portion of a fiber material projects out (Shibata, column 12 lines 19-39).  Note that a fiber will be inherently symmetric about a point on the fiber and have line symmetry.
Regarding claim 9, the prior art combination teaches that parts of some fiber material project from the retainer into the aerogel layer so as to be included in the aerogel layer as the fibers to strengthen the bonding between the layers (Shibata, column 11 lines 34-50, Figure 2).  Additionally, the prior art combination teaches that the aerogel layer may be composed of multiple layers (Id., column 16 lines 10-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, wherein the structure includes the fibers and aerogel layer in addition to a separate laminated aerogel layer, as suggested by Shibata, motivated by the desire of forming a conventional heat insulating structure having the desired structure and properties suitable for the intended application.
Regarding claim 10, the prior art combination teaches that the layered aerogel composites comprise alternating layers of oriented fibrous sheets and aerogel material.  The prior art combination teaches that the heat insulating structure includes an aerogel layer 1 including the aerogel particles and an adhesive, wherein a retainer 2 is placed on one face of the aerogel layer (Shibata, column 8 lines 14-63, Figure 1), wherein the adhesive is an inorganic adhesive (Id., column 10 line 60 to column 11 line 31).
Regarding claim 11, the prior art combination teaches that the heat insulating structure can be attached to a structure such as a vehicle body (Shibata, column 16 lines 35-60).
Regarding claim 12, as set forth above, it is how the fabric is a nonwoven fabric comprising a plurality of fibers wherein the plurality of fibers do not contact each other.  If the claim is requiring multiple pluralities of fibers, then it is reasonable for one of ordinary skill to expect that a plurality of fibers would not contact another random plurality of fibers.
Regarding claim 19, although the prior art combination does not appear to specifically teach the claimed property, the prior art combination teaches an oxidized acrylic fiber fabric, such as an oxidized or partially oxidized polyacrylonitrile, having the claimed modification.  Therefore, the claimed property appears to naturally flow from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Regarding claims 20-23, as set forth above, the prior art combination teaches that the fibers are oxidized or partially oxidized polyacrylonitrile fibers.  Note that partially oxidized polyacrylonitrile fibers comprise a partly remaining nitrile group.

Claims 1, 4, 5, 7, and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Goulet and Kobayashi as applied to claims 1, 5, 7, and 9-23 above, and US Pub. No. 2014/0252263 to Besselievre.
Regarding claims 1, 5, 7, and 9-23, the teachings of the prior art combination set forth above are incorporated herein.  As set forth above, the xerogel appears to be comprise silica.  Alternatively, Besselievre teaches the use of xerogels for the manufacture of building materials (Besselievre, paragraphs 0025, 0026).  Besselievre teaches that a fibrous reinforcement material is used to structure the xerogel to improve the properties of mechanical strength and resistance thereof whilst maintaining its thermally insulating properties, wherein the fibrous reinforcement material may comprise organic or inorganic battings (Id., paragraphs 0072-0074).  Besselievre teaches that a self-supporting, insulating, single-layer composite panel comprises between 50% and 90% by weight of xerogel relative to the weight of the panel, based on the desired thermal conductivity (Id., paragraph 0093).  Besselievre teaches that the xerogel is preferably silica xerogel (Id., paragraph 0079). Besselievre suggest that although aerogels and xerogels are formed by different processes, both have heat and sound insulating qualities and low density, wherein xerogels are preferred based on manufacturing efficiency (Id., paragraphs 0009-0012, 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, substituting the silica aerogel with silica xerogel, as suggested by Besselievre, motivated by the desire of forming a conventional heat insulating structure comprising a xerogel known in the art as being predictably suitable for similar insulating panels.
Regarding claim 4, the prior art combination does not appear to teach the weight percentage of the xerogel.  However, Besselievre teaches the use of xerogels for the manufacture of building materials (Besselievre, column 3 lines 4-19).  Besselievre teaches that a self-supporting, insulating, single-layer composite panel comprises between 50% and 90% by weight of xerogel relative to the weight of the panel, based on the desired thermal conductivity (Id., column 8 lines 28-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, wherein the structure includes an amount of xerogel, such as within the claimed range, as taught by Besselievre, motivated by the desire of forming a conventional heat insulating structure comprising an amount of xerogel known in the art as being predictably suitable for such structures, based on the desired thermal conductivity.
Claims 8 and 24-29 rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Goulet and Kobayashi, as applied to claims 1, 5, 7, and 9-23 above, and further in view of either WO 2015/119430 or US Pub. No. 2016/0264427 to Oh, which are equivalent publications.  
Preliminarily, note that the sections cited below are based on the US publication.
Regarding claims 8 and 24-29, the prior art combination does not appear to teach the xerogel modified as claimed.  However, based on Applicants’ specification at pages 9 and 10, the modification rendering the xerogel hydrophobic appears to be responsible for the claimed property.
Oh teaches a method for preparing a hydrophobic silica aerogel having low tap density and high specific surface area (Oh, Abstract).  Oh teaches that modifying the surface of the silica aerogel into hydrophobic maintains low thermal conductivity (Id., paragraph 0029).  Oh teaches that the surface modifier may be an organosilicon compound, such as trimethylsilanol (Id., paragraphs 0040, 0043, Example 9).  Oh teaches that the silica aerogel has low tap density and high specific surface areas as well as high hydrophobicity which may be used in insulation materials, as the aerogel has low thermal conductivity (Id., paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, wherein the xerogel is organically modified with a trimethylsilanol, as taught by Oh, motivated by the desire of forming a conventional heat insulating structure comprising an organically modified xerogel known in the art as being predictably suitable for insulation material, based on the desired thermal conductivity.
Regarding the claimed property of the xerogel, although the prior art combination does not appear to specifically teach the claimed property, the prior art combination teaches an organically modified xerogel as claimed.  Additionally, Applicants’ specification does not appear to teach any specific organic modification in order to specifically attain the claimed property, although Applicants’ specification and the prior art combination teach the same trimethylsilanol modification.  Therefore, the claimed property appears to naturally flow from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.

Claims 8 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Goulet and Kobayashi and Besselievre, as applied to claims 1, 4, 5, 7, and 9-23 above, and further in view of either WO 2015/119430 or US Pub. No. 2016/0264427 to Oh, which are equivalent publications.  
Preliminarily, note that the sections cited below are based on the US publication.
Regarding claims 8 and 24-29, the prior art combination does not appear to teach the xerogel modified as claimed.  However, based on Applicants’ specification at pages 9 and 10, the modification rendering the xerogel hydrophobic appears to be responsible for the claimed property.
Oh teaches a method for preparing a hydrophobic silica aerogel having low tap density and high specific surface area (Oh, Abstract).  Oh teaches that modifying the surface of the silica aerogel into hydrophobic maintains low thermal conductivity (Id., paragraph 0029).  Oh teaches that the surface modifier may be an organosilicon compound, such as trimethylsilanol (Id., paragraphs 0040, 0043, Example 9).  Oh teaches that the silica aerogel has low tap density and high specific surface areas as well as high hydrophobicity which may be used in insulation materials, as the aerogel has low thermal conductivity (Id., paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, wherein the xerogel is organically modified with a trimethylsilanol, as taught by Oh, motivated by the desire of forming a conventional heat insulating structure comprising an organically modified xerogel known in the art as being predictably suitable for insulation material, based on the desired thermal conductivity.
Regarding the claimed property of the xerogel, although the prior art combination does not appear to specifically teach the claimed property, the prior art combination teaches an organically modified xerogel as claimed.  Additionally, Applicants’ specification does not appear to teach any specific organic modification in order to specifically attain the claimed property, although Applicants’ specification and the prior art combination teach the same trimethylsilanol modification.  Therefore, the claimed property appears to naturally flow from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.

Response to Arguments
Applicant's arguments filed August 19, 2022, have been fully considered but they are not persuasive.  Regarding the 35 U.S.C. 112(b) rejection of claims 14-18, Applicant argues that the specification does not limit the hairpin loop structure to prior to forming the nonwoven.  Examiner respectfully disagrees. As shown at Fig. 5A, the Figure shows a singular fiber and not a plurality of fibers.  Although Applicant’s specification teaches that the nonwoven fabric fiber does not contact other fibers thereby reducing binding of the fibers, the specification is unclear as to whether the loop structure reduces binding such that the fibers in the nonwoven fabric remain in the loop structure, or whether the loop structure necessarily results in the nonwoven fabric.  Based on the ambiguity and Applicant’s Fig. 5A, the loop structure only appears to be required by the fibers prior to forming the nonwoven, as a nonwoven requires fibers to be in contact in order to be a nonwoven fabric.
Applicant’s remaining arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786